DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Allowable Subject Matter
Claims 1, 2, 4, and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
After search of stages in the additive manufacturing arts as well as relevant work holder arts, the prior art regarded as nearest the claimed invention is Hart 1 (US20180117854). Hart 1 discloses a shaping stage having inserts which are held in place due to thermal expansion (title, para 0023; Fig. 1). Hart 2 (US2018200800) discloses utilizing differential thermal expansion coefficients between a shaping stage and a removable insert (paras 0006, 0027) as does Mironets (US20160144428, para 0033). Hart 1 and the relevant prior art fails to disclose a third member that has a thermal expansion coefficient different from the first member and the second member that is placed in the recess portions or penetration portions where the second member is not placed. The Examiner is unable to discern any reasonable rationale from the prior art that such features are taught, suggested, or otherwise rendered obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.


Response to Arguments
Applicant’s arguments, see page 7 paragraph 3, filed 12/21/2021, with respect to claims 1, 2, 4, and 6-9 have been fully considered and are persuasive.  The rejection of 11/16/2021 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742